Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 12/15/2020.  Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of transmitting, by the computer system, a message to a messaging client of a computing device of the user via a network, the message being configured to trigger the messaging client to transmit an image request to the computer system in response to the message being opened, the count of notifications being at a first value when the message is transmitted to the messaging client; subsequent to transmitting the message to the messaging client, changing, by the computer systern, the count of notifications from the first value to a second value different from the first value; receiving, by the computer system, the image request from the messaging client based on the message having been opened within the messaging client; in response to receiving the image request, determining, by the computer system, the count of notifications to be the second value; retrieving, by the computer system, an image from a database of images based on the second value of the count of notifications, the database of images comprising a plurality of images. Each one of the plurality of images comprising a different number that indicates a different value of the count of notifications, the retrieved image comprising a number that indicates the second value of the count of notifications; and transmitting, by the computer system, the retrieved image .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449